Citation Nr: 0810286	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-41 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.
  
4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for right 
shoulder disability is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a back disability.

2.  The veteran does not have a right knee disability.

3.  The veteran does not have a left knee disability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in July 2002, 
prior to its initial adjudication of the claims.  While this 
letter did not specifically request the veteran to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
the his behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates regarding his service connection claims, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Back Disability

Service medical records reflect that during active duty the 
veteran repeatedly was treated for complaints of back pain 
and that he participated in physical therapy.  Although the 
records include assessments of chronic low back pain, they 
contain no diagnosis of any back disability.  The veteran 
reported having back pain and a herniated disc in a report of 
medical history prepared prior to his release from active 
duty, but a corresponding report of medical examination shows 
that his spine was evaluated as clinically normal.

The post-service medical evidence demonstrates that the 
veteran does not have a current back disability.  After 
performing a physical examination and reviewing the results 
of an X-ray study, a examiner diagnosed a radiographically 
normal lumbosacral spine in August 2002.  The report of a  
July 2004 VA examination includes an assessment of very mild 
lumbosacral lower back pain, but the examiner noted that 
physical examination and an X-ray study were "absolutely 
normal."  The examiner also stated that there was no 
evidence that the veteran had experienced a herniated disc.

The Board acknowledges the veteran's complaints of back pain 
and notes that he is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, pain alone, without a diagnosis of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
see also, Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since the preponderance of the medical evidence demonstrates 
that the veteran does not have a back disability, his claim 
for service connection must be denied.

Right and Left Knee Disabilities

The medical evidence of record reflects that the veteran 
currently does not have a disability of either knee.  An 
August 2002 X-ray study of both knees was normal.  After 
reviewing the X-ray study and performing a physical 
examination, an August 2002 VA examiner diagnosed 
radiographically normal knees.  Similarly, while the report 
of a July 2004 VA examination notes the veteran's complaints 
of lateral knee pain, the examiner rendered no assessment of 
a knee disability.  He noted that an X-ray study and the 
results of physical examination were absolutely normal.  

The Board notes that service medical records show that the 
veteran was diagnosed with patellofemoral pain syndrome, or 
"runner's knee," and iliotibial band tendonitis during 
active service.  His lower extremities were evaluated as 
clinically normal in a report of medical examination 
completed prior to his release from active duty, but he 
reported having knee tendonitis in the accompanying report of 
medical history.  However, in July 2004 the VA examiner 
indicated that the veteran did not have patellar tendonitis 
because there was no pain with palpation of the patellar 
tendon.

While the Board acknowledges the veteran's complaints of knee 
pain and the in-service assessments of knee disabilities, the 
competent medical evidence of record demonstrates that he 
currently does not have a disability of either knee.  Since 
pain alone, without a diagnosis of an underlying disorder, 
cannot be service-connected, the veteran's claims for service 
connection for disabilities of the knees must be denied.  
See, again, Sanchez-Benitez, 259 F.3d 1356; Brammer, 3 Vet. 
App. 223.


ORDER

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

The veteran is also seeking service connection for right 
shoulder disability.  Service medical records reflect that 
the veteran complained of right shoulder pain in September 
2001.  Although service medical records do not show that the 
veteran was found to have a chronic disorder of his right 
shoulder, the veteran filed a claim for service connection 
for right shoulder disability approximately one month 
following his discharge from service and a VA physical 
examination of his right shoulder approximately 2 months 
following his discharge from service was positive for 
crepitus on all motions.  

The veteran was diagnosed with supraspinatus tendonitis on a 
VA examination in July 2004, but the examiner opined that 
this disorder is unrelated to the veteran's active duty.  The 
Board has not found this opinion to be adequate because the 
examiner failed to adequately address the evidence showing a 
complaint of right shoulder pain in service, the fact that 
the veteran's claim was received shortly after his discharge 
from service, or the fact that crepitus was found on the VA 
examination performed approximately 2 months after the 
veteran's discharge from service.  Therefore, the Board has 
determined that the veteran should be afforded another VA 
examination.  In addition, while this case is in remand 
status, the veteran should be provided all required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's right 
shoulder.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's right shoulder as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during active duty or is otherwise 
etiologically related to active duty.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


